Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Apr 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Power of Attorney Eric Hyman (Reg. No. 30139) on 7 May 2021.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A probe for treating an eye pathology comprising:
a ring including a truncated cone and a skirt coaxial with the truncated cone, wherein the truncated cone has a first end which supports means for generating and
the means for generating ultrasonic waves including a crown, wherein the crown has a first base facing the first end and a second base opposed to the first base, the skirt extending outwards from the first end and surrounding the crown, 
a guide configured to guide sliding of the means for generating ultrasonic waves relatively to the ring, and
a flow rate regulator comprising an aperture defined between the skirt and the crown, the first base of the crown [[being]]is configured to be releasably coupled with the first end of the ring in order to define the aperture, wherein thickness of the aperture is in a range between 0.1 mm and 5 mm, and wherein said aperture extends over a whole height of the crown so that the flow rate regulator is configured to: 
allow[[s]] passing of a coupling fluid between the second and first bases, said coupling fluid allowing transmission of ultrasonic waves towards the eye of the patient, and 
eliminate[[s]] bubbles contained in the coupling fluid flowing towards the first base during filling of the probe with said coupling fluid.

Claim 8 has been amended as follows:
the crown having a central channel, and the purger comprising at least one chimney coaxial with the central channel and extending outwards on the second base.

Claim 9 has been cancelled.

Claim 10 has been amended as follows:
The probe according to claim [[9]]1, wherein the guide includes a groove laid out on the ring and a slider laid out on the means for generating ultrasonic waves.

Claim 13 has been amended as follows:
The probe according to claim 1, 

Claim 16 has been amended as follows:
The probe according to claim 14, further comprising at least one abutment for limiting displacement of the pair of elastic tabs [[tabs]].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 4, 6-8, and 10-18 recite the limitation “means for generating ultrasonic waves.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4, 6-8, and 10-18  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Pg. 5, lines 10-23) The means for generating ultrasonic waves 2 give the possibility of generating ultrasonic energy. For example, the means for generating ultrasonic waves give the possibility of generating focused ultrasonic waves with high intensity.
They comprise a ring-shaped crown 21 with an axis A-A′ including:
first and second opposed bases 211, 212 orthogonal to the A-A′ axis,
an external side wall 213 between the first and second bases, and
an internal side wall 214 defining a central channel between the first and second bases 211, 212.
The first base 211 include at least one transducer 215 having a radiating element for generating ultrasonic waves.
The profile of the radiating element(s) may be adapted for allowing the orientation and the focusing of the ultrasonic waves in a given point. Alternatively, the transducer 215 may comprise reflector(s) for reflecting, orienting and focusing in a given point the ultrasonic waves generated by the radiating element(s).
For purposes of the examination, examiner has interpreted “means for generating ultrasonic waves” as a transducer, a radiating element, or equivalents thereof that generate ultrasonic waves.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose nor suggest, neither individually nor in combination, at least “a guide configured to guide sliding of the means for generating ultrasonic waves relatively to the ring, and a flow rate regulator comprising an aperture defined between the skirt and the crown, the first base of the crown is configured to be releasably coupled with the first end of the ring in order to define the aperture,” as recited in the claims, when the claim is taken as a whole. The technical advantage of the claimed invention is “guaranteeing an accurate and repeatable positioning of the means for generating ultrasonic waves 2 relatively to the ring 11 … gives the possibility of preventing the relative rotation of the means for generating ultrasonic waves 2 relatively to the ring 1 around the axis A-A’.” (pg. 10, lines 14-31 of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793